                    Case 1:20-mc-00188-PAE Document 15 Filed 04/30/20 Page 1 of 1




          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK
          --------------------------------------- x
          IN RE PETITION OF                       :
                                                  :
          UNIÓN FENOSA GAS, S.A.                  :             Civil Action No. 1:20-mc-188-PAE
                                                  :
          For an Order to Take Discovery from The :
          Depository Trust Company pursuant to    :             Hon. Paul A. Engelmayer
          28 U.S.C. § 1782 in Aid of a Foreign    :
          Proceeding.                             :
                                                  :
          --------------------------------------- x

                         NOTICE OF MOTION BY THE ARAB REPUBLIC OF EGYPT
                             TO QUASH OR MODIFY EX PARTE SUBPOENA
                                ISSUED PURSUANT TO 28 U.S.C. § 1782

                  PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

          Procedure and 28 U.S.C. § 1782, and upon the Memorandum of Law in Support of the Arab

          Republic of Egypt’s Motion to Quash or Modify and the Declaration of Adam Silver dated April

          29, 2020, the Arab Republic of Egypt shall move this Court before the Honorable Paul A.

          Engelmayer, United States District Judge, for an order quashing, or, in the alternative, modifying

          the Subpoena, and for other and further relief the Court deems just and proper.



          Dated: New York, New York                         Respectfully Submitted,
                 April 29, 2020
                                                            DECHERT LLP

                                                            /s/ Linda C. Goldstein
                                                            Linda C. Goldstein
                                                            Pat Andriola
                                                            Three Bryant Park
                                                            1095 Avenue of the Americas
                                                            New York, New York 10036
Petitioner is directed to file any opposition               (212) 698-3500
by May 8, 2020. SO ORDERED.


  PaJA.�
                                                            Attorneys for the Arab Republic of Egypt
__________________________________
      PAUL A. ENGELMAYER           4/30/2020
      United States District Judge
